— Judgment, Supreme Court, Bronx County, rendered November 10, 1977, sentencing defendant to imprisonment for 15 years to life, after conviction of defendant, by a jury, of murder in the second degree, is unanimously affirmed. Considering the case as a whole, and the strength of the evidence against the defendant, we do not think a reversal is warranted. However, we take this opportunity to state the following cautions: We disapprove of the District Attorney’s repeated use of the word "lie” in commenting on the defense testimony. The use of invective is particularly inappropriate by a representative of the District Attorney in addressing a jury; it militates against the calm atmosphere in which judicial proceedings should be conducted. There are other ways of telling the jury that evidence is willfully false without the use of fighting words. The District Attorney also should not have asked defendant’s character witness whether he would change his opinion of defendant’s character if he heard that defendant had committed a cold-blooded murder, obviously referring to the case on trial. The question improperly assumed that the defendant was guilty of the crime with which he was charged, the very issue toward the determination of which the character evidence was offered. Concur — Lupiano, J. P., Silverman, Fein, Sandler and Sullivan, JJ.